OPINION — AG — ** ABSTRACTOR — PUBLIC RECORD — INSPECTION ** THE COUNTY CLERK OF OKLAHOMA 'MUST' ALLOW INSPECTION, INCLUDING COPYING, OF INDEX AND RECORD BOOKS BY ALL PERSONS (OTHER THAN PROSPECTIVE ABSTRACTORS, 1 O.S. 13 [1-13]) SUBJECT ONLY TO THEIR DUTY TO PROTECT PUBLIC RECORDS IN THEIR CUSTODY FROM ABUSE OR DESTRUCTION. (PUBLIC INSPECTION, RECORDS, REPRODUCTION, XEROX, OFFICERS, COUNTY, DOCUMENTS, COUNTY CLERKS) CITE: OPINION NO. 66-292, OPINION NO. 76-118, OPINION NO. 75-218, 51 O.S. 24 [51-24], OPINION NO. 76-373, 1 O.S. 1 [1-1] ET SEQ. (RECORD BOOKS RECORDS) (WILLIAM ROY HOLTON JR)